 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 BRIGID S. MARTIN (CABN 231705)
   Assistant United States Attorneys
 5
          1301 Clay Street, Suite 340S
 6        Oakland, California 94612
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724
          Brigid.Martin@usdoj.gov
 8
   Attorneys for United States of America
 9

10
                                    UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                            OAKLAND DIVISION
13
     UNITED STATES OF AMERICA,                      ) No. CR 12-00327 SBA
14                                                  )
             Plaintiffs,                            )
15                                                  ) [PROPOSED] ORDER
        v.                                          )
16                                                  )
     KHADIJA THOMPSON,                              )
17                                                  )
             Defendant.                             )
18                                                  )

19

20           Defendant Khadija Thompson made her initial appearance before the Magistrate Court on
21 October 2, 2018, on the charges set forth in the Petition for Summons filed November 8, 2017 (“the

22 Petition” or “the Form 12”). After hearing arguments from both the government and the defense, the

23 Court ordered that defendant be detained until the parties’ next scheduled appearance of October 23,

24 2018, for a status hearing regarding detention and possible arraignment on anticipated amendments to

25 the Petition. The Court noted that defendant failed to appear pursuant to the Summons issued on the

26 Petition, which ordered the defendant to make an initial appearance before the duty Magistrate Judge on

27 November 30, 2017. The Court further noted that defendant’s whereabouts have been unknown since

28 November 2017, despite an arrest warrant having been issued on December 6, 2017, after the

     [PROPOSED] ORDER                              1
     CR 12-00327 SBA
 1 defendant’s failure to appear. The defendant’s failure to appear may be a result, at least in part, of the

 2 defendant being in custody for criminal conduct not referenced in the Petition. The Court ordered that

 3 the Probation Officer investigate defendant’s whereabouts since the issuance of the Form 12, and amend

 4 the Form 12 if any further charges are warranted. The Court also noted that the Petition documents

 5 defendant’s prior failure to appear on a previous Form 12 dating from January 2014. Defense counsel

 6 requested that the defendant be released to a halfway house where the defendant has previously

 7 resided. The Probation Officer recommended defendant’s detention, at least until more information is

 8 known regarding the defendant’s whereabouts and activity since November 2017. Following argument

 9 from both parties and the Probation Officer, the Court found that on the current record the defendant

10 cannot meet her burden of demonstrating that she is not a danger or a flight risk, and ordered the

11 defendant detained pending further proceedings on October 23, 2018.

12          For the reasons discussed on the record and further memorialized in this Order, the Court finds

13 that defendant has not met her burden under 18 U.S.C. § 3143(a)(1) and Federal Rule of Criminal

14 Procedure 32.1(a)(6), of demonstrating that she is not a flight risk or a danger, without prejudice to the

15 defendant further contesting detention at a future date should more facts or evidence be presented to the

16 Court. The parties are ordered to appear on October 23, 2018, for a status appearance regarding

17 detention and possible arraignment on any new charges in an Amended Petition.

18          IT IS SO ORDERED.

19

20 DATED: ___________________
            10/3/18                                       ___________________________________
                                                          HONORABLE KANDIS A. WESTMORE
21
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

     [PROPOSED] ORDER                                 2
     CR 12-00327 SBA
